 



EXHIBIT 10.25
Performance Share Agreement
     WHEREAS,                                          (hereinafter called the
“Grantee”) is a key associate of Diebold, Incorporated (hereinafter called the
“Corporation”) or a Subsidiary; and
     WHEREAS, the execution of a Performance Share Agreement substantially in
the form hereof has been authorized by a resolution of the Compensation
Committee (the “Committee”) of the Board of Directors of the Corporation (the
“Board”) duly adopted on                                         ,
                    .
     NOW, THEREFORE, subject to the terms and conditions of the 1991 Equity and
Performance Incentive Plan (As Amended and Restated as of February 7, 2001), and
as further amended by Amendment No. 1 and Amendment No. 2 (the “Plan”), and the
terms and conditions described below, the Corporation hereby grants to the
Grantee as of                                         ,                     ,
                                         Performance Shares, together with the
opportunity to earn up to an additional 100% of such number of Performance
Shares for superior performance as described herein.
1.      Definitions.
     As used in this Agreement:

  (a)   A “Change in Control” shall be deemed to have occurred if any of the
following events shall occur:

  (i)   The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 15% of more of
either: (A) the then-outstanding shares of common stock of the Corporation (the
“Corporation Common Stock”) or (B) the combined voting power of the
then-outstanding voting securities of the Corporation entitled to vote generally
in the election of directors (“Voting Stock”); provided, however, that for
purposes of this subsection (i), the following acquisition shall not constitute
a Change in Control (1) any acquisition directly from the Corporation, (2) any
acquisition by the Corporation, (3) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Corporation or any Subsidiary
of the Corporation, or (4) any acquisition by any Person pursuant to a
transaction which complies with clauses (A), (B) and (C) of subsection (iii) of
this Section 1(b); or     (ii)   Individuals who, as to the date hereof,
constitute the Board cease for any reason (other than death or disability) to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Corporation’s shareholders, was approved by a
vote of at least a majority of the directors then comprising the Incumbent Board
(either by a specific vote or by approval of the proxy statement of the
Corporation in which such person is named as a nominee for director, without
objection to such nomination) shall be considered as though such individual were
a member of the Incumbent Board, but excluding for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest (within the meaning of Rule 14a-11 of the Exchange
Act) with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board; or     (iii)   Consummation of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Corporation (a “Business Combination”), in each case, unless,
following such Business Combination, (A) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Corporation Common Stock and Voting Stock immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then-outstanding shares of common stock and the combined
voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity which as a result of such transaction owns the Corporation or all or
substantially all of the Corporation’s assets either directly or through one or
more subsidiaries) in substantially the same proportions relative to each other
as their ownership, immediately prior to such Business Combination, of the
Corporation Common Stock and Voting Stock of the Corporation, as the case may
be, (B) no Person (excluding any entity resulting from such Business Combination
or any employee benefit plan (or related trust) sponsored or maintained by the
Corporation or such entity resulting from such Business Combination)
beneficially owns, directly or indirectly, 15% or more of, respectively, the
then-outstanding shares of common stock of the entity resulting from such
Business Combination, or the combined voting power of the then-outstanding
voting securities of such corporation except to the extent that such ownership
existed prior to the Business Combination and (C) at least a majority of the
members of the board of directors of the corporation

 



--------------------------------------------------------------------------------



 



      resulting from such Business Combination were members of the Incumbent
Board at the time of the execution of the initial agreement, or of the action of
the Board providing for such Business Combination; or     (iv)   Approval by the
shareholders of the Corporation of a complete liquidation or dissolution of the
Corporation.

     (b) “Management Objectives” means                                         
goals established by the Board for the Corporation for the Performance Period
covered by this Agreement as described in Section 2 of this Agreement.
     (c) “Performance Period” means the period commencing with the closing price
of the Common Shares of the Corporation on
                                        ,                      through
                                        ,                     .
     (d) Capitalized terms used herein without definition shall have the
meanings assigned to them in the Plan.
2.      Management Objectives.
     The Management Objectives for the Performance Period covered by this
Agreement are set forth on Exhibit B-1. The following applies with respect to
the Management Objectives.
     (a) Each Management Objective shall be evaluated separately with the total
award determined through the matrix set forth on Exhibits B-1 and B-2, which
correlates the Corporation’s performance against each Management Objective.
     (b) In no event shall the Grantee be entitled to receive more than 200% of
the Performance Shares granted hereunder.
3.      Grant of Performance Shares.
     The Corporation hereby grants to the Grantee the number of Performance
Shares specified above, which may be earned by the Grantee during the
Performance Period as set forth in Section 4 of this Agreement.
4.      Earned Shares.
     The Performance Shares granted hereby shall be earned based on the level of
the Corporation’s results with respect to each of the Management Objectives
established for the Performance Period covered by this Agreement. The number of
Performance Shares earned shall be determined based on the level of results of
the Management Objectives in accordance with the matrix, which correlates
performance against both measures, as set forth on Exhibits B-1 and B-2. No
additional Performance Shares shall be earned for results in excess of the
maximum level of results for the Management Objectives. If results for a
Management Objective are attained at interim levels of performance on the
matrix, a proportionate number of Performance Shares shall be earned, as
determined by mathematical interpolation, as described by example in
Exhibit B-1. If the Corporation’s performance with respect to both Management
Objectives is determined to be below the 10th percentile, the number of
Performance Shares earned, if any, shall be at the discretion of the Committee,
except in the case of Covered Employees.
5.      Payment of Awards.
     Payment shall be made in the form of the Corporation’s Common Shares, cash
or a combination of Common Shares and cash, as determined by the Committee in
its sole discretion. Final awards shall be paid, less applicable taxes, as soon
as practicable after the receipt of audited financial statements relating to the
last fiscal year of the Performance Period covered by this Agreement and the
determination by the Committee of the level of attainment of each Management
Objective, (but in all events within 2 1/2 months of the last day of the last
fiscal year of the Performance Period) except as otherwise agreed to by the
Corporation and the Grantee.
     Any payment of awards due pursuant to this Agreement to a deceased Grantee
shall be paid to the beneficiary designated by the Grantee by the latest
Designation of Death Beneficiary in the form attached as Exhibit C hereto filed
by the Grantee with the Corporation. If no such beneficiary has been designated
or survives the Grantee, payment shall be made to the Grantee’s legal
representative. A beneficiary designation may be changed or revoked by a Grantee
at any time, provided the change or revocation is filed with the Corporation.
     Prior to payment, the Corporation shall only have an unfunded and unsecured
obligation to make payment of earned awards to the Grantee.
6.      Effect of Change in Control.
     In the event of a Change in Control prior to the end of the Performance
Period, the Performance Shares granted hereby (and under any prior Performance
Share Agreements between the Corporation and the Grantee) shall be deemed to
have been earned in full and shall be immediately due and payable in the form of
Common Shares as soon as practicable following such Change in Control.
7.      Effect of Death, Disability or Retirement.
     If the Grantee’s employment with the Corporation or one of its Subsidiaries
should terminate because of death, permanent total disability or retirement
under a retirement plan (including, without limitation, any supplemental
retirement plan) of the Corporation or a Subsidiary at or after the earliest
voluntary retirement age provided for in any such retirement plan or should
retire at an earlier age with the consent of the Committee, prior to the payment
of an award, the extent to which the Performance Shares granted

 



--------------------------------------------------------------------------------



 



hereby shall be deemed to have been earned shall be determined as if the
Grantee’s employment had not terminated and the result shall be multiplied by a
fraction, the numerator of which is the number of full months the Grantee was
employed during the Performance Period and the denominator of which is the total
number of months in the Performance Period; provided, however, the Board, upon
the recommendation of the Committee may, in its discretion, increase payments
made under the foregoing circumstances up to the full amount payable for service
throughout the Performance Period.
8.      Effect of Other Terminations of Employment; Detrimental Activity.
     In the event that the Grantee’s employment shall terminate prior to the
payment of an award in a manner other than any specified in Section 7 hereof or
if the Grantee shall at any time engage in any Detrimental Activity (as defined
below), the Grantee shall forfeit any rights he or she may have in any
Performance Shares that have not been paid out to the Grantee prior to the time
of such termination; provided, however, that the Board, upon recommendation of
the Committee, may order payment of an award in an amount determined as in
Section 7 hereof for termination owing to death, disability or retirement, under
circumstances which warrant such exceptional treatment in the judgment of the
Committee and the Board.
9.      Detrimental Activity.
     If the Grantee, either during employment by the Corporation or a Subsidiary
or within one year after termination of such employment, shall engage in any
Detrimental Activity, and the Board shall so find, and (except for any
Detrimental Activity described in Section 9(d)(v)(B)) if the Grantee shall not
have ceased all Detrimental Activity within 30 days after notice of such finding
given within one year after commencement of such Detrimental Activity, the
Grantee shall:
     (a) Return to the Corporation all Performance Shares that the Grantee has
not disposed of and an amount equal to all cash paid out pursuant to this
Agreement within a period of one year prior to the date of the commencement of
such Detrimental Activity, and
     (b) With respect to any Performance Shares that the Grantee has disposed of
that were paid out pursuant to this Agreement within a period of one year prior
to the date of the commencement of such Detrimental Activity, pay to the
Corporation in cash the value of such Performance Shares on the date such
Performance Shares were paid out.
     (c) To the extent that the amounts referred to in Section 9(a) and
(b) above are not paid to the Corporation, the Corporation may set off the
amounts so payable to it against any amounts that may be owing from time to time
by the Corporation or a Subsidiary to the Grantee, whether as wages, deferred
compensation or vacation pay or in the form of any other benefit or for any
other reason.
     (d) For purposes of this Agreement, the term “Detrimental Activity” shall
include:

  (i)   Engaging in any activity, as an employee, principal, agent, or
consultant for another entity, and in a capacity, that directly competes with
the Corporation or any Subsidiary in any actual product, service or business
activity (or in any product, service or business activity which was under active
development while the Grantee was employed by the Corporation if such
development is being actively pursued by the Corporation during the one-year
period first referred to in this Section 9) for which the Grantee has had any
direct responsibility and direct involvement during the last two years of his or
her employment with the Corporation or a Subsidiary, in any territory in which
the Corporation or a Subsidiary manufactures, sells, markets, services, or
installs such product or service, or engages in such business activity.     (ii)
  Soliciting any employee of the Corporation or a Subsidiary to terminate his or
her employment with the Corporation or a Subsidiary.     (iii)   The disclosure
to anyone outside the Corporation or a Subsidiary, or the use in other than the
Corporation or a Subsidiary’s business, without prior written authorization from
the Corporation, of any confidential, proprietary or trade secret information or
material relating to the business of the Corporation and its Subsidiaries,
acquired by the Grantee during his or her employment with the Corporation or its
Subsidiaries or while acting as a consultant for the Corporation or its
Subsidiaries thereafter.     (iv)   The failure or refusal to disclose promptly
and to assign to the Corporation upon request all right, title and interest in
any invention or idea, patentable or not, made or conceived by the Grantee
during employment by the Corporation and any Subsidiary, relating in any manner
to the actual or anticipated business, research or development work of the
Corporation or any Subsidiary or the failure or refusal to do anything
reasonably necessary to enable the Corporation or any Subsidiary to secure a
patent where appropriate in the United States and in other countries.     (v)  
Activity that results in Termination for Cause. For the purposes of this
Section, “Termination for Cause” shall mean a termination:

  A.   due to the Grantee’s willful and continuous gross neglect of his or her
duties for which he or she is employed, or

 



--------------------------------------------------------------------------------



 



  B.   due to an act of dishonesty on the part of the Grantee constituting a
felony resulting or intended to result, directly or indirectly, in his or her
gain for personal enrichment at the expense of the Corporation or a Subsidiary.

10.      Shares Non-Transferable.
     The Performance Shares granted hereby that have not yet been paid out are
not transferable other than by will or the laws of descent and distribution.
11.      Dilution and Other Adjustments.
     In the event of any change in the aggregate number of outstanding Common
Shares by reason of any stock dividend or stock split, recapitalization,
reclassification, merger, consolidation, combination or exchange of shares or
other similar corporate change, then the Committee, shall adjust the Management
Objectives and/or the number of Performance Shares then held by the Grantee.
Such adjustments made by the Committee shall be conclusive and binding for all
purposes of this Agreement.
12.      Withholding Taxes.
     To the extent that the Corporation is required to withhold federal, state,
local or foreign taxes in connection with the delivery of Common Shares to the
Grantee or other person under this Agreement, and the amounts available to the
Corporation for such withholding are insufficient, it shall be a condition to
the receipt of such delivery that the Grantee or such other person will make
arrangements satisfactory to the Corporation for payment of the balance of such
taxes required to be withheld, which arrangements (in the discretion of the
Committee) may include relinquishment of a portion of such benefit. In no event,
however, shall the Corporation accept Common Shares for payment of taxes in
excess of required tax withholding rates, except that, in the discretion of the
Committee, the Grantee or such other person may surrender Common Shares owned
for more than 6 months to satisfy any tax obligations resulting from any such
transaction.
13.      Compliance with Section 409A of the Code.
     To the extent applicable, it is intended that this Agreement and the Plan
comply with the provisions of Section 409A of the Code, so that the income
inclusion provisions of Section 409A(a)(1) do not apply to Grantee. This
Agreement and the Plan shall be administered in a manner consistent with this
intent, and any provision that would cause the Agreement or the Plan to fail to
satisfy Section 409A of the Code shall have no force and effect until amended to
comply with Section 409A of the Code (which amendment may be retroactive to the
extent permitted by Section 409A of the Code and may be made by the Company
without the consent of the Grantee). In particular, to the extent the
Performance Shares shall be deemed to be earned upon a Change in Control
pursuant to Section 6 and such Change in Control does not constitute a “change
in the ownership or effective control of the corporation, or in the ownership of
a substantial portion of the assets of the corporation” (determined in
accordance with Section 409A), then notwithstanding that the Performance Shares
shall be deemed to be earned upon the Change in Control or anything to the
contrary in Section 6, payment which in such case may be in the form of Common
Shares, cash or a combination of Common Shares and cash, as determined by the
Committee in its sole discretion, will be made, to the extent necessary to
comply with the provisions of Section 409A of the Code, to the Grantee on the
earlier of (a) the Grantee’s “separation from service” with the Company
(determined in accordance with Section 409A); provided, however, that if the
Grantee is a “specified employee” (within the meaning of Section 409A), the
payment date shall be the date that is six months after the date of the
Grantee’s separation of service with the Company, (b) the date payment otherwise
would have made under Section 5 above, or (c) the Grantee’s death. Reference to
Section 409A of the Code is to Section 409A of the Internal Revenue Code of
1986, as amended, and will also include any proposed, temporary or final
regulations, or any other guidance, promulgated with respect to such Section by
the U.S. Department of the Treasury or the Internal Revenue Service.
14.      Employment Rights.
     For purposes of this Agreement, the continuous employ of the Grantee with
the Corporation or a Subsidiary shall not be deemed interrupted, and the Grantee
shall not be deemed to have ceased to be an associate of the Corporation or any
Subsidiary, by reason of the transfer of his or her employment among the
Corporation and its Subsidiaries. This award is a voluntary, discretionary bonus
being made on a one-time basis and it does not constitute a commitment to make
any future awards. This award and any payments made hereunder will not be
considered salary or other compensation for purposes of any severance pay or
similar allowance, except as otherwise required by law. Nothing in this
Agreement will give the Grantee any right to continue employment with the
Corporation or any Subsidiary, as the case may be, or interfere in any way with
the right of the Corporation or a Subsidiary to terminate the employment of the
Grantee.
15.      Data Protection.
     Information about the Grantee and the Grantee’s participation in the Plan
may be collected, recorded and held, used and disclosed for any purpose related
to the administration of the Plan. The Grantee understands that such processing
of this information may need to be carried out by the Corporation and its
Subsidiaries and by third party administrators whether such persons are located
within the Grantee’s country or elsewhere, including the United States of
America. The Grantee consents to the processing of information relating to the
Grantee and the Grantee’s participation in the Plan in any one or more of the
ways referred to above.

 



--------------------------------------------------------------------------------



 



16.      Amendments.
     Any amendment to the Plan shall be deemed to be an amendment to this
agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect the rights of the Grantee with
respect to the Performance Shares without the Grantee’s consent.
17.      Validity.
     If any provision of this Agreement or the application of any provision
hereof to any person or circumstances is held invalid, unenforceable or
otherwise illegal, the remainder of this Agreement and the application of such
provision in any other person or circumstances shall not be affected, and the
provisions so held to be invalid, unenforceable or otherwise illegal shall be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid and legal.
18.      Governing Law.
     This Agreement is made under, and shall be construed in accordance with the
internal substantive laws of the State of Ohio.
Executed as of the                      day of
                                        ,                     .
DIEBOLD, INCORPORATED
The undersigned hereby acknowledges receipt of an executed original of this
Performance Share Agreement and accepts the Performance Shares granted
thereunder on the terms and conditions set forth therein and in the Plan.
Date:                                         

 